id office uilc cca_2011120714125022 -------------- number release date from ----------------------------- sent wednesday december pm to ------------------ cc ----------------------------------------------------------------- subject re form 870-ad and claims for refund we understand that the taxpayer and the service executed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment for several tax years in which the taxpayer reserved the right to file claims for refunds for specific items listed on the form 870-ad the service has now requested advice as to whether it has the authority to ask for additional information from the taxpayer through information document requests idrs with respect to those previously examined years in order to consider the taxpayer’s refund claims the information although not related to the specific issues reserved by the taxpayer in connection with the refund claims is necessary in order to determine whether there is an overpayment and if so the correct amount we have considered the issue and concluded that when a taxpayer has filed refund claims with respect to years previously closed by the service under a form 870-ad the service is not reopening the case when it reexamines those years in order to consider those refund claims the service must examine the entire tax_year in order to determine the taxpayer's proper tax_liability and whether or not an overpayment exists accordingly the service has the authority to issue the idrs to the taxpayer with respect to the previously audited years in order to examine and determine the taxpayer’s refund claims form 870-ad and reopening a case the form 870-ad prohibits the service from reopening a case unless there was fraud malfeasance concealment or misrepresentation of a material fact an important mistake in a mathematical calculation a deficiency or overassessment resulting from adjustments made under subchapters c and d of chapter concerning the tax treatment of partnership and subchapter_s items determined at the partnership and corporate level or an excessive tentative allowance of a carryback provided by law in deciding whether the service may reexamine issues previously considered in a form 870-ad we must first determine what is considered reopening a case in revproc_2005_32 2005_1_cb_1206 the service determined that the reopening of a closed_case generally involves an examination of a taxpayer's liability that may result in an adjustment to liability unfavorable to the taxpayer for the same taxable_period as the closed_case there are exceptions to this rule however specifically the revenue_procedure provides that the service’s review including an inspection of books of account of a taxpayer's claim for a refund on an amended excise or income_tax return as well as the service's review of a form_843 claim_for_refund and request for abatement claiming a refund for an overpayment reported on a return is an exception to the general_rule and not a reopening of a closed_case determining an overpayment when a taxpayer files a claim_for_refund before the service can determine whether an overpayment exists the service must first examine the entire tax_year to determine the taxpayer's proper tax_liability in 284_us_281 the supreme court upheld the commissioner's denial of a claim_for_refund when upon re-examination of a previously audited return the commissioner determined a previously allowed deduction for attorney’s fees was improper and there was an additional tax due greater than the tax paid the court concluded that the commissioner's actions were proper and that the ultimate question presented for decision upon a claim_for_refund is whether the taxpayer has overpaid his tax this involves a redetermination of the entire tax_liability see lewis v reynolds u s pincite while the statutes authorizing refunds do not specifically empower the commissioner to reaudit a return whenever repayment is claimed authority therefor is necessarily implied id accordingly for any year in which a taxpayer has filed a claim_for_refund the service is authorized to request any information it deems necessary from the taxpayer in order to determine the correct amount of tax for the year and the amount if any of any overpayment
